Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 15 – 34 are pending.  Claims 1 – 14 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 – 26, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a cavity”.
Claim 26 is rejected as depending from rejected claim 25.
Claim 29 recites the limitation “the method of 2515” in line 1.  The limitation is vague in that it is unclear as to what claim 29 is depending from.  For the purpose of examination and to follow suit with surrounding claims, the claim will be examined as depending from claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15, 17 – 20, 22 – 25, 27 – 30 and 32 – 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nicolazzo et al. (U.S. Patent Np. 7,788,995 B2).
Regarding Independent Claim 15, Nicolazzo teaches a method for manufacturing a socket (socket, 100) for torquing a body of a regulator of a portable cylinder assembly, comprising: creating a cavity (fitting cavity, 120) through the socket (100; Fig. 2) defining a hole (aperture, 114) at a top section (Annotated Fig. 2) of the cavity (120), wherein the hole (114) is configured to couple to a device (110a or b) that applies a torque force on the socket (100; about a socket rotational axis, 116); defining a middle section (Annotated Fig. 2) of the cavity (124), wherein the middle section (Annotated Fig. 2) is configured to avoid contacting a case of the regulator (Figs. 5a through 5d; a case of regulator is not positively claimed, there the middle section need to be capable of avoiding contact as shown in these figures), wherein the case is disposed above the body inside the middle section (Annotated Fig. 5d; a case of a regulator is not positively claimed, there the middle section needs to be capable of housing a case disposed above the body inside the middle section as shown in the figures); and defining a bottom section (Annotated Fig. 2) of the cavity (120) having an inner wall (Annotated Fig. 2) configured to mate with an outer wall of a nut (via socket flange opening, 128 which is sized to match outside dimensions of a fitting Annotated Fig. 2; Further, a nut is not positively claimed, therefore the inner wall needs to be capable of mating with a nut).  

    PNG
    media_image1.png
    393
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    461
    media_image2.png
    Greyscale

Regarding Claims 17 and 27, Nicolazzo teaches the method wherein the bottom section (Annotated Fig. 2) comprises one or more grooves (formed by flange opening, 128) configured to avoid contacting one or more valve assemblies on the body of the regulator  (Figs. 5a through 5d; one or more valve assemblies on the body of the regulator  are not positively claimed, there groove needs to be capable of avoiding contact as shown in these figures; further Applicant is advised that should claim17 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)).
Regarding Claims 18 and 28, the limitations of the claim - the nut comprises one or more grooves configured to avoid contacting one or more valve assemblies on the body of the regulator, the limitations are further limiting to the nut that is not positively claimed and further are not features of the socket or the method of manufacturing of the socket (further Applicant is advised that should claim18 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)). 
Regarding Claims 19 and 29, Nicolazzo teaches the method wherein the hole (114) comprises a square cross-section (Fig. 3; further Applicant is advised that should claim 20 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m))).  
Regarding Claims 20 and 30, Nicolazzo teaches the method wherein defining the middle section (Annotated Fig. 2) comprises: defining a narrow section (Annotated Fig. 5) configured to surround a cylindrical portion of the case (not positively claimed; however capable of surrounding); and defining a wide section (Annotated Fig. 5) configured to surround a hexagonal portion of the case (not positively claimed however capable of surrounding; further Applicant is advised that should claim 20 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)).  

    PNG
    media_image3.png
    258
    445
    media_image3.png
    Greyscale

Regarding Claims 21 and 31, Nicolazzo teaches the method further comprising: 4sizing the inner wall (Annotated Fig. 2) to be in substantial contact with the hexagonal case on all sides of a circumference of the hexagonal case (Figs. 5a through 5d; the inner wall is sixed to be in substantial contact with a case having any shape, further,  the hexagonal case is not positively claimed, there the inner wall needs to be capable of being in  substantial contact with the hexagonal case on all sides as shown in these figures 5a – 5d; lastly Applicant is advised that should claim 21 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m))..  
Regarding Claims 23 and 33, the limitations of the claim -  wherein the nut comprises one or more grooves configured to avoid contacting one or more valve assemblies on the body of the regulator, the limitations are further limiting to the nut that is not positively claimed and further are not features of the socket or the method of manufacturing of the socket (further Applicant is advised that should claim 23 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)). 
Regarding Claims 24 and 34, Nicolazzo teaches the  method wherein the one or more grooves  (formed by flange opening, 128) of the bottom section comprises a profile substantially the same as the one or more grooves of the nut (via socket flange opening, 128 which is sized to match outside dimensions of a fitting Annotated Fig. 2; Further, a nut is not positively claimed, therefore the one or more grooves need to be capable of mating with a nut; further Applicant is advised that should claim 24 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)).  
Regarding Independent Claim 25, Nicolazzo teaches a method for manufacturing a socket (100) for torquing a body of a regulator of a portable cylinder assembly, comprising: defining a hole (114) at a top section of the cavity (120), wherein the hole (114) is configured to couple to a device (110a and b) that applies a torque force on the socket (100); defining a middle cavity (Annotated Fig. 2) next to the hole (114), wherein the middle cavity (Annotated Fig. 2) is configured to avoid contacting a case of the regulator  when the case is disposed above the body inside the middle section (Figs. 5a through 5c and Annotated Fig. 5d; a case of regulator is not positively claimed, there the middle section need to be capable of avoiding contact as shown in these figures); and defining a bottom cavity (bottom section as shown in Annotated Fig. 2) next to the middle cavity having an inner wall configured to mate with an outer wall of a nut (via socket flange opening, 128 which is sized to match outside dimensions of a fitting Annotated Fig. 2; Further, a nut is not positively claimed, therefore the inner wall needs to be capable of mating with a nut). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 21, 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicolazzo et al. (U.S. Patent Np. 7,788,995 B2).
Regarding claims 16 and 26, Nicolazzo teaches all of the elements of claim 15 and 25 as discussed above.
Nicolazzo does not teach wherein the inner wall of the bottom section is hexagonal in shape, however, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the method of Nicolazzo to further include the inner wall of the bottom section is hexagonal in shape, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Further, regarding the limitation - the outer wall of the nut is hexagonal in shape, the limitations are further limiting to the nut that is not positively claimed and further are not features of the socket or the method of manufacturing of the socket.  
Regarding claims 21 and 31, Nicolazzo teaches all of the elements of claim 15 as discussed above.
Nicolazzo does not teach wherein the inner wall comprises a cross section having a negative profile of the hexagonal case,  however, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the method of Nicolazzo to further include the inner wall comprises a cross section having a negative profile of the hexagonal case, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2007/0028726 A1 to Kunkel et al. teaches a socket for torquing a body comprising a cavity through the socket, a hole at a top section, a middle section of the socket, a bottom section of the socket and groves.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723